Citation Nr: 0825360	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  03-03 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for disability exhibited by 
sinus tachycardia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION


The veteran served on active duty from June 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined to reopen 
service connection claims for sinus tachycardia, anxiety 
neurosis, and varicose veins of the left leg.  

In April 2003, the veteran testified before a Decision Review 
Officer sitting at the RO.  The transcript of the hearing is 
associated with the claims folder and has been reviewed.  The 
veteran subsequently requested the opportunity to present 
testimony in support of his claim at a personal hearing 
before a Veterans Law Judge sitting at the RO.  Such a 
hearing was scheduled for June 2005.  The veteran was 
notified of the scheduled time and place at his current 
address of record but failed to appear for the hearing.  When 
an appellant elects not to appear at the prescheduled hearing 
date, the request for a hearing will be considered to have 
been withdrawn. 38 C.F.R. § 20.704(d).  His claim will thus 
be adjudicated without further delay based upon all the 
evidence presently of record.

A motion to advance on the docket was filed in September 2005 
and granted in the same month.

In October 2005, the Board reopened the veteran's service 
connection claims for varicose veins in the left leg, sinus 
tachycardia, and anxiety neurosis, and denied such claims on 
the merits.  The veteran subsequently filed a timely appeal 
of the Board's October 2005 decision with the United States 
Court of Appeals for Veterans Claims (Court).  In July 2006, 
the Court vacated the part of the Board's decision that 
denied service connection for pertinent disabilities on the 
merits, and remanded those issues to the Board for 
readjudication consistent with the Joint Motion for Remand.  
It was made clear that the Court did not disturb the Board's 
finding that the veteran submitted new and material evidence 
sufficient to reopen his claims.


In October 2006, the Board remanded the claims for further 
development.  

In a May 2007 rating decision, the RO granted service 
connection for varicose veins of the left leg, and post-
traumatic stress disorder, claimed as anxiety neurosis.  
Because the veteran was awarded a complete grant of the 
benefit sought with respect to these matters, they are not 
currently on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Thus, the sole issue on appeal is entitlement to service 
connection for sinus tachycardia.


FINDING OF FACT

Sinus tachycardia, a symptom, is currently shown, however 
there is no objective evidence of an underlying disability 
related to service.


CONCLUSION OF LAW

Disability exhibited by sinus tachycardia was not incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in April 2003 and July 2005 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, after notice was provided, the veteran's 
service connection claim was remanded for further 
development, and then readjudicated by a supplemental 
statement of the case issued in May 2007.  Thus, the veteran 
was "provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board finds that the duty to notify has been satisfied.  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
medical records, VA medical evidence, as well as private 
medical evidence from Fort Walton, Dr. Bullock, and Dr. 
Donchey.  The veteran was afforded an examination for VA 
purposes in December 1946 and December 2006.  Also, he was 
afforded a personal hearing in 1947, and as discussed above, 
he was afforded a Travel Board hearing in June 2005, however 
he failed to appear.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to, his 
contentions, VA medical evidence, and private medical 
evidence.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Here, the veteran is seeking service connection for 
disability exhibited by sinus tachycardia.  On review, 
however, the Board finds that service connection is not 
warranted.  While there is evidence of sinus tachycardia, 
there is no evidence of underlying disability.  In this 
regard, on December 2006, the veteran reported having sinus 
tachycardia, or what he refers to as palpitations, off and on 
with near syncope every few years since 1947.  

Significantly, on December 2006 VA examination, no objective 
cardiac findings were shown.  The examiner noted that sinus 
tachycardia is not an illness, but in fact, a normal response 
to stress, anxiety, excitement, fear, fever, dehydration, 
exercise, pain, etc.  No monitor or electrocardiogram was 
necessary during the examination as there was a diagnosis of 
normal sinus rhythm without ectopy.  The examiner also 
indicated that the veteran's claims folder was "extensively 
reviewed," noting that there is no objective evidence of 
actual syncope, or kidney disease.  Nor is there evidence of 
chest, jaw, throat, or arm pain or pressure.  The examiner 
also noted that the veteran had a previous normal stress 
test, and that he has not been diagnosed with any cardiac 
disability, nor is he taking any medication for a cardiac 
disability.  

Tachycardia is a symptom, and without a finding of an 
underlying disability, it cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Based on the foregoing, there is no evidence of a current 
disability, and therefore the claim for tachycardia must be 
denied.  

The Board acknowledges Dr. Donchey's statements provided in 
May 2001 and October 2006, in which he suggests a 
relationship between the veteran's military service and sinus 
tachycardia, in pertinent part.  However, as tachycardia is 
not considered a disability for VA purposes and the veteran 
has no underlying disability, the question of a nexus need 
not be addressed at this point.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation. 38 U.S.C.A. § 1110 (West 2002).  It is well- 
settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Brammer, supra.  As such, the Board finds Dr. Donchey's 
opinions to be of no probative value in this case.  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In sum, sinus tachycardia is merely a symptom; without 
evidence of an underlying disability, service connection must 
be denied.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the appellant; the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


